DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. § 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2).
The drawings are objected to because Figures 1, 2, and 3 of the Drawings filed on 05 February 2021 include color and no petition under 37 C.F.R. § 1.84(a)(2) appears to have been filed.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. § 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. § 1.475 (c).
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 5,11-12, 14, 43, 49, and 53-57, drawn to an apparatus and method for imaging a side-view of an object on a surface.
Group II, claim(s) 7-8, 16, 42, 46, and 50-52, drawn to a device and method for illuminating and imaging an object, with a color calibration card.
Group III, claim(s) 18, 20, 22, 40-41, 44-45, and 47-48, drawn to a device and method for illuminating and imaging an object comprising a first mirror, a second mirror, and directing the collected light towards a camera in a smartphone.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I are (b) a side-mirror, the enclosure connects and houses the side-mirror, the light source, and the camera; the enclosure has an opening to sit on a surface and the surface supports an object that is smaller than the opening; the enclosure prevents or reduces the ambient light getting inside of the enclosure during a measurement of the small object; and the side-mirror is on an angle off of the optical axis to side-view the object for imaging and the measurement, which are not present in Groups II or III.
The special technical features of Group II is at least the color calibration card that is imaged together with at least part of the surface, which are not present in Groups I or III.
The special technical features of Group III are at least a liquid sample between two parallel plates in an assaying device, the method comprising the steps of: (a) joining an insert module with a base module, wherein the insert module includes a light guide, and wherein the 
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of illuminating and imaging an object, including an imager, a housing attached to the imager, a mirror, an opening for sampling a surface, and a light source, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0286550 A1 (Beule et al.).  
Beule et al. disclose a device for illuminating and imaging an object (a portable device for illuminating and capturing images of a sample; paragraphs [0042], [0056]), comprising: an imager; a housing attached to the imager; a mirror (a camera attached to housing and a mirror; paragraph [0122]-[0124]); an opening for sampling a surface; a light source (an opening fora cartridge; paragraph [0125]); direct the collected light towards the imager in a smartphone 
Since the common technical features are previously disclosed by Beule et al., these common features are not special and so Groups I, II, and III lack unity.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. § 1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. § 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
6 July 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665